 

Exhibit 10.2

 

CHARLES & COLVARD, LTD.

LONG-TERM INCENTIVE PROGRAM

 

Adopted April 17, 2014 

 

The Charles & Colvard, Ltd. Long-Term Incentive Program (the “Program”) is a
compensatory program established pursuant to the Charles & Colvard, Ltd. 2008
Stock Incentive Plan (the “2008 Plan”). The Program is intended to guide the
Compensation Committee (the “Committee”) of the Board of Directors of Charles &
Colvard, Ltd. (the “Company”) in making annual long-term equity compensation
awards to the Company’s executive officers and other Eligible Employees (as
defined below) pursuant to the 2008 Plan.

 

The Program supersedes and replaces all prior long-term incentive plans or
programs, including the Company’s Amended and Restated Corporate Incentive Plan
(amended August 30, 2013) for all periods commencing on or after January 1,
2014.

 

Purpose and Objective

 

The Program is intended to further strengthen the Company’s pay for performance
philosophy and more closely align the Eligible Employee’s long-term interests
with the Company and its shareholders’ by granting Eligible Employees
significant long-term equity compensation awards. In addition, the Program
provides for a mixture of both performance-based and time-based vesting to
permit the Committee to tie vesting of equity compensation awards under the 2008
Plan to the attainment of specific Performance Measures under the 2008 Plan
while also encouraging the longer-term retention of Eligible Employees.

 

Targeted Annual Equity Compensation Award Levels

 

The Program serves as a guide to the Committee and executive officers with
respect to permitting consistent grants of annual equity compensation awards
pursuant to the 2008 Plan. Nothing in the Program, however, obligates the
Committee to make annual equity compensation awards to executive officers or
other Eligible Employees for a particular year.

 

The Committee has established the following targets for the value of equity
compensation awards to be provided under the Program when calculated as a
percentage of an officer’s Base Salary (as defined below):

 

Position  Targeted Award (as percentage of Base
Salary)  Chief Executive Officer (CEO)   80% Chief Financial Officer (CFO)   60%
Chief Operating Officer (COO)   60% Presidents and Below   60%

 

 

 

 

For Eligible Employees below the President level, the Committee, in consultation
with Company management, will reserve a pool of the Company’s Common Stock to be
reserved for award of stock options pursuant to the 2008 Plan. The Committee
will delegate to corporate officers authority to award stock options subject to
certain award limits and subject to standard stock option award agreements under
the 2008 Plan to Eligible Employees below the President level. The number of
options granted to Eligible Employees below the President level may be
determined by executive officers by using a percentage of an Eligible Employee’s
Base Salary or by such other criteria as the executive officers in their
discretion deem appropriate.

 

The Program provides the Committee discretion to make additional equity
compensation awards above the targeted award level in recognition of
extraordinary performance or, alternatively, reduce targeted award levels as
circumstances warrant.

 

For purposes of the Program, the term “Base Salary” shall mean an Eligible
Employee’s regular annualized base salary amount in effect as of the date the
equity compensation award is granted, excluding any bonuses, commissions,
reimbursements, equity compensation proceeds, deferred compensation payments,
disability benefits, fringe benefits, cash-outs, or other similar compensatory
amounts included in an Eligible Employee’s overall income.

 

Composition of Equity Compensation Awards

 

Awards to Executive Officers and Presidents

 

Equity compensation awards granted to officers at the President level and above
shall include a mix of both Nonqualified Stock Options (“NSOs”) and Restricted
Stock Awards pursuant to the 2008 Plan. The Committee anticipates annual equity
compensation awards under the Program shall consist of seventy percent (70%)
NSOs and thirty percent (30%) Restricted Stock Awards. All equity compensation
awards under the Program shall be subject to three-year vesting schedules.

 

NSO Awards

 

NSOs granted to officers at the President level and above under the Program will
include a mix of both performance-based and time-based vesting. The
performance-based vesting component shall provide for one-third (1/3) vesting of
the option provided the Company achieves certain minimum targeted earnings
before interest, taxes, depreciation, and amortization (“EBITDA”) for the fiscal
year for which the NSO was granted. The EBITDA target for such purposes shall be
established by the Committee, in consultation with Company management, at the
beginning of the applicable fiscal year and may be the same as or different from
EBITDA targets established under the Company’s Short-Term Incentive Plan or
other Company bonus plans or programs.

 

One hundred percent (100%) of the EBITDA target must be achieved in order for an
optionee to vest in the portion of the NSO subject to the EBITDA performance
goal. If the EBITDA target is not achieved at the end of the fiscal year for
which the NSO was granted, the entire NSO shall be immediately forfeited and the
optionee shall have no further rights or interests in the NSO.

 

2

 

 

If the EBITDA target for the fiscal year for which the NSO was granted is
achieved, one-third (1/3) of the NSO award (rounded down to the nearest whole
share, if applicable) shall vest on the first anniversary of the NSO grant date
provided the optionee remains in continuous service with the Company through the
NSO grant date. In addition, another one-third (1/3) of the NSO (rounded down to
the nearest whole share, if applicable) shall vest on the second anniversary of
the NSO grant date with the remaining portion of the NSO vesting in full on the
third anniversary of the NSO grant date provided the optionee remains in
continuous service with the Company through each vesting date.

 

Restricted Stock Awards

 

Restricted Stock Awards granted under the Program will also be subject to a
three year vesting schedule with one-third (1/3) of the restricted shares
(rounded down to the nearest whole share, if applicable) vesting on each of the
first and second anniversaries of the award date and the remaining shares
vesting in full on the third anniversary of the award date provided the
recipient remains in continuous service with the Company through each vesting
date.

 

Awards to Other Eligible Employees

 

Awards granted to Eligible Employees below the President level under the Program
shall consist entirely of NSOs. The NSOs may include a mix of performance-based
and time-based vesting or may be subject solely to time-based vesting as the
Committee, in the Committee’s sole discretion, may provide. In all cases,
however, NSOs awarded pursuant to the Program shall be subject to a three year
or longer vesting schedule unless the Committee expressly approves awards
subject to a shorter vesting schedule.

 

Committee Discretion in Making Awards and Administering the Program

 

The Committee may grant equity compensation awards at levels above or below the
targeted award levels as the Committee, in the Committee’s sole discretion,
deems appropriate. Executive officers who join the Company during a fiscal year
may be eligible for equity compensation awards in conjunction with their hiring
or may otherwise be eligible for equity compensation awards pursuant to the
Program, including prorated awards, as the Committee shall determine.

 

Participants must remain in continuous service with the Company through the
applicable vesting dates, including the first anniversary of the NSO grant date
for NSOs subject to performance-based vesting, in order to receive the award.

 

The Committee shall have full and absolute discretion to adjust the threshold
EBITDA target applicable to the portion of the NSO subject to performance-based
vesting for one-time events, including accounting charges not forecasted, as
approved by the Committee.

 

For NSOs granted to officers and above under the Program, the applicable EBITDA
Performance Measure shall serve as a threshold requirement in order for the
officers to have the potential to actually vest in any portion of the NSO by
remaining in continuous service with the Company on each of the first three
anniversaries of the NSO grant date.

 

3

 

 

Eligible Employees

 

Each of the Company’s executive officers and the Company’s other officers
employed at the President level or above as of the date this Program is adopted
and as of the beginning of each of the Company’s subsequent fiscal years shall
be eligible to participate in the Program and receive equity compensation awards
granted by the Committee for that particular year. In addition, the Company’s
management shall, no later than the first regularly scheduled meeting of the
Committee coinciding with the Committee’s adoption of this Program and the first
regularly scheduled meeting of the Committee in each subsequent fiscal year (the
“Effective Date”), provide to the Committee the list of other Company employees
selected to receive equity compensation awards pursuant to the Program (such
employees along with the executive officers herein referred to as the “Eligible
Employees”) for such fiscal year. Participation in the Program in any one year
shall not guarantee the right to participate in any other year.

 

Any non-officer employee of the Company who commences employment with the
Company after the Effective Date for a particular fiscal year may be designated
an Eligible Employee for purposes of the Program for such fiscal year at the
discretion of the Committee or executive officer delegated authority for
granting equity compensation awards under the Program; provided, however, that
any non-officer employee who commences employment during the fourth fiscal
quarter of a year shall not be eligible to participate in the Program for said
fiscal year unless the Committee expressly approves such participation.

 

Source of Equity Compensation Awards; Coordination with 2008 Plan

 

All awards granted pursuant to the Program shall be issued under and pursuant to
the 2008 Plan. All terms, conditions, and requirements of the 2008 Plan are
expressly incorporated into the Program by reference. All awards pursuant to the
Program shall be evidenced by an appropriate Award Agreement in the form
approved by the Committee for use under the 2008 Plan and each award hereunder
shall be subject to the terms and conditions set forth in the applicable Award
Agreement and the 2008 Plan. To the extent there is any conflict or ambiguity
between the terms of this Program and the 2008 Plan or this Program and any
Award Agreement granted pursuant to the 2008 Plan, the terms of the 2008 Plan or
the applicable Award Agreement shall control.

 

Amendment and Termination of the Program

 

The Program may be amended or terminated at any time by the Committee or the
Company’s Board of Directors. The Committee shall have unilateral authority to
amend the Program and any award granted pursuant to the Program (without
participant consent) to the extent necessary to comply with applicable laws,
rules or regulations or changes to applicable laws, rules or regulations
(including but not limited to Code Section 409A, federal securities laws or
related regulations or other guidance).

 

4

 

 

Withholding; Tax Matters

 

In accordance with the terms of the 2008 Plan and applicable Award Agreements
thereunder, the Company shall withhold, or shall require the participant to pay
the Company in cash, the amount of any local, state, federal, foreign or other
tax or other amount required by any governmental authority to be withheld and
paid over by the Company to such authority for the account of the participant.
The Company makes no warranties or representations with respect to the tax
consequences (including, but not limited to, income tax consequences) related to
the transactions contemplated by this Program and the 2008 Plan. A participant
should consult with his/her own attorney, accountant, and/or tax advisor
regarding the decision to accept equity compensation awards under the Program
and the consequences thereof. The Company has no responsibility to take or
refrain from taking any actions in order to achieve a certain tax result for any
participant.

 

5

 

